DETAILED CORRESPONDENCE
This is a Final Office action is in response to communications filed on February 25th, 2022. Claims 1 and 9-10 are amended and new claims 11-13 are added. Claim(s) 1-13 have been examined in this application.
Priority
Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/JP2019/038290, filed on September 7th, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claims 1-8 and 11-13 is/are drawn to system (i.e., a manufacture), claims 9 is/are drawn to method (i.e., a process), and claims 10 is/are drawn to computer-readable information storage medium (i.e., a manufacture). As such, claims 1-13 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception. 
Representative Claim 1: A search system, which is connected to a terminal via a network, the search system comprising at least one processor configured to: search a facility database, configured to store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility; 
determine, based on searching a stock database, configured to store stock information related to a stock of each facility, for each of a plurality of items included in the search results, whether there is a stock of each item; 
acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination; 
assign a priority to each of the at least one advertisement; 
select one or more of the at least one advertisement based on a priority associated with each advertisement; 
and display, on a search result screen, at least one item in stock among the search results and the one or more selected advertisements.
(Examiner notes: The above claim terms underlined fall under Step 2A - Prong Two analysis section detailed below)
The independent claimed invention is directed to store information related to information of each search facility, based on a search condition input and obtain search results based on a match between the search condition and each facility;, determine, based on searching a stock database, configured to store stock information related to a stock of each facility, for each of a plurality of items included in the search results, whether there is a stock of each item, acquire at least one advertisement of an item that satisfies the search condition and has a stock, assign and select one or more of the at least one advertisement based on a priority associated with each advertisement, and display at least one item in stock among the search results and the one or more selected advertisements (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” i.e. abstract ideas.
	And the dependent claims 2-8 and 11-13 are directed to acquire an advertisement list that depends on the search condition, and acquire the at least one advertisement based on the held results of determination and the advertisement list to request the advertisement system for the advertisement list, and acquire the advertisement list generated by the advertisement system, wherein an upper limit number of displayable advertisements is defined in advance for the search result screen, and wherein the at least one processor is configured to acquire the advertisement list including a larger number of advertisements than the upper limit number, and acquire the upper limit number or less of advertisements based on the advertisement list, when a condition of a predetermined item is not input from the terminal, acquire at least one advertisement of an item that satisfies a condition of the predetermined item, which is input from the terminal at a time of a past search, and has a stock, acquire at least one advertisement of an item in stock on a date of use input at the time of the past search, when the date of use is not input from the terminal, acquire at least one advertisement of an item that satisfies the search condition and has a stock without using the date of use, when reservation for the date of use input from the terminal is complete, a priority of an advertisement is based on a bid price associated with the advertisement, obtain a search list indicating the search results, obtain an in-stock list based on the search list and the stock information for each of the plurality of items included in the search results, the search system and the advertisement system share item IDs of the plurality of items, wherein the advertisement system generates the advertisement list based on the shared item IDs (i.e., recite a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity”, i.e. abstract ideas.
Independent claim(s) 9-10 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The requirement to execute the claimed steps/functions using, search system, terminal via a network, processor, computer, display screen, etc. (Independent Claim(s) 1 and 9-10 and dependent claims 2-8 and 11-13) is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.
Similarly, the limitations of search system, terminal via a network, processor, computer, display screen, etc. (Independent Claim(s) 1 and 9-10 and dependent claims 2-8 and 11-13) are recited at a high level of generality and amount to no more than mere instructions to apply the exception using generic computer components. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
Further, the additional limitations beyond the abstract idea identified above, serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., store, determine, search, acquire, assign, display, select, etc. steps performed by communications unit, non-transitory computer-readable medium, processor, computing device, digital interface, applying on machine learning model, etc.). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of identified above (Claims 1, 9, and 10), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to search store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility and acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination, assign a priority to each of the at least one advertisement, select one or more of the at least one advertisement based on a priority associated with each advertisement, and display at least one item in stock among the search results and one or more selected advertisements would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)). 
Dependent claims 2-8 and 11-13 fails to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
As discussed above in “Step 2A – Prong 2”, the identified additional elements in Independent Claim(s) 1, 9, and 10 and dependent claims 2-8 and 11-13 are equivalent to adding the words “apply it” on a generic computer, and/or generally link the use of the judicial exception to a particular technological environment or field of use. Therefore, the claims as a whole do not amount to significantly more than the judicial exception itself. 
The recited additional element(s) identified above in independent claim(s) 1, 9, and 10 and dependent claims 2-8 and 11-13, additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. search store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility and acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination, assign a priority to each of the at least one advertisement, select one or more of the at least one advertisement based on a priority associated with each advertisement, and display at least one item in stock among the search results and one or more selected advertisements is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data”, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information), “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).
	This conclusion is based on a factual determination. Applicant’s own disclosure at paragraph [0028] acknowledges that “The search server 10 is a server computer. The search server 10 includes a controller 11, a storage 12, and a communicator 513. The controller 11 includes at least one processor. The controller 11 is configured to execute processing in accordance with programs and data stored in the storage 12. The storage 12 includes a main memory and an auxiliary memory …” This additional element therefore do not ensure the claim amounts to significantly more than the abstract idea.
	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity) and/or simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
	The dependent claims 2-8 and 11-13 fail to include any additional elements. In other words, each of the limitations/elements recited in respective independent claims is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
	The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	Therefore, claims 1-13 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status:
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20170039619 (“Barraud”) in view of U.S Pub. 20140143054 (“Celik”).   
As per claims 1, 9, and 10, Barraud discloses, a search a facility database, configured to store information related to information of each search facility, based on a search condition input from the terminal (“A service provider system 12 may maintain an inventory database of the service provider's products. Upon receiving an inventory search request, the service provider system 12 may query the inventory database to determine available solutions matching the search request. In addition, each of the service provider systems 12 may maintain a database of reservation records for its products”) (0022), and obtain search results based on a match between the search condition and each facility (“ the search manager 52 may receive a plurality of free-text search requests 59 and return one or more travel proposals for each of the free-text search requests 59 based on one or more of the relationships 58. The search manager 52 may then record a number of occurrences of potential events with respect to the returned travel proposals, such as whether a proposed destination is selected, whether a date is selected within a proposed date range, and/or whether a reservation is booked based on a returned travel proposal. The search manager 52 may then update one or more of the relationships 58 based on the number of occurrences of the potential events”) (0037, 0069);
determine, based on searching a stock database, configured to store stock information related to a stock of each facility, for each of a plurality of items included in the search results, whether there is a stock of each item (“Upon receiving a free-text search request 59, the search manager 52 may query the dynamic free-text search database 56 for one or more relationships 58 matching the free-text search request 59. The returned relationships 58 may indicate travel proposals relevant to keywords 61 included in a free-text search string 60 of the free-text search request 59, such as “sunny”, “beach”, “skiing”, and the like. The search manager 52 may thus determine appropriate travel proposals based on the one or more relationships 58 returned from the dynamic free-text search database 56, and thereafter display such travel proposals to a user via a travel proposal interface 64. The user may then choose a specific destination, select one or more dates, search available inventory, and/or book one or more reservations via the travel proposal interface 64”) (0036, 0066);
	select one or more of the at least one advertisement based on a priority associated with each advertisement (“the search manager 52 may query the dynamic free-text search database 56 for one or more relationships 58 matching the free-text search request 59. The returned relationships 58 may indicate travel proposals relevant to keywords 61 included in a free-text search string 60 of the free-text search request 59, such as “sunny”, “beach”, “skiing”, and the like. The search manager 52 may thus determine appropriate travel proposals based on the one or more relationships 58 returned from the dynamic free-text search database 56, and thereafter display such travel proposals to a user via a travel proposal interface 64. The user may then choose a specific destination, select one or more dates, search available inventory, and/or book one or more reservations via the travel proposal interface 64”) (0036, 0039);
and display, on a search result screen, at least one item in stock among the search results and the one or more selected advertisements (“thereafter display such travel proposals to a user via a travel proposal interface 64. The user may then choose a specific destination, select one or more dates, search available inventory, and/or book one or more reservations via the travel proposal interface 64 … the search manager 52 may receive a plurality of free-text search requests 59 and return one or more travel proposals for each of the free-text search requests 59 based on one or more of the relationships 58. The search manager 52 may then record a number of occurrences of potential events with respect to the returned travel proposals, such as whether a proposed destination is selected, whether a date is selected within a proposed date range, and/or whether a reservation is booked based on a returned travel proposal. The search manager 52 may then update one or more of the relationships 58 based on the number of occurrences of the potential events”) (0036-0037).
	Barraud specifically doesn’t disclose, acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination and assign a priority to each of the at least one advertisement, however Celik discloses, acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination (“A user or consumer query 240 may be entered into a consumer interface 242. The consumer query 240 includes a search term to be searched and may include a location for the search, such that search results relate to the search term and entered location. Alternatively, a location may be determined implicitly or not used at all. The location may be used to limit the results for the search term to include relevant results located in the location selected by the user. In one embodiment the consumer interface 242 is an interface to a website that may be used to search over the Internet … The ad server 232 receives the search terms for the search from the consumer interface 242 in order to display the appropriate advertisements in the web page 202. The ad server may check and confirm inventory from inventory management 230. The ad server 232 provides featured listings 204, 206 to the web page 202”) (0093-0094);
assign a priority to each of the at least one advertisement (“A CPC advertisement may be an ad in which an advertiser bids to have a listing. The ad may be displayed on the page 202, 2010, 2020 in accordance with the bid amount, such as the highest bids being displayed on the top portion of the page. The advertiser may pay the bid amount each time a user clicks on a link of the advertisement”) (0109).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for a search a facility database, configured to store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility, determine, based on searching a stock database, configured to store stock information related to a stock of each facility, for each of a plurality of items included in the search results, whether there is a stock of each item, select one or more of the at least one advertisement based on a priority associated with each advertisement, as disclosed by Barraud, acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination and assign a priority to each of the at least one advertisement, as taught by Celik for the purpose to provide advertising content selected from an available inventory of advertising content within the geographic location of the search query.

As per claims 2, Barraud discloses, hold the results of determination, and acquire an advertisement list that depends on the search condition (“the search manager 52 of the processing architecture 50 may scan one or more Internet resources such as Wikipedia, social medial platforms, and online trip advertisements for the online travel data 54 … the search manager 52 may identify one or more associations from the online travel data 54, with each association including a free-text string linked to a trip. The free-text string of the association may include one or more keywords, and the trip of the association may include a destination, a point-of-sale, and/or other contextual data. For example, the online travel data 54 may include an association between the free-text string “sunny beaches”, which includes the keyword “beach”, and a trip including Cancun as a destination. For each association determined from the online travel data 54, the search manager 52 may extract one or more keywords from the free-text string of the association” and “the search manager 52 receives a free-text search request 59 that includes a free-text search string 60 reciting “beach” and an other search parameter 62 indicating that Paris is the point-of-sale, in a first iteration, the search manager 52 may resolve two relationships 58: (1) the relationship 58 including Ibiza as a destination and a weight 76 of one hundred eighty; and (2) the relationship 58 including Corfu as a destination and a weight 76 of one hundred sixty. Each of these relationships 58 includes no more and no less keywords 72 than “beach” and includes a trip 74 with Paris as the point-of-sale”) (0043-0044 and 0060).

As per claims 3, Barraud specifically doesn’t disclose, request the advertisement system for the advertisement list, and acquire the advertisement list generated by the advertisement system, however Celik discloses, wherein the search system is connected to an advertisement system via a network, and wherein the at least one processor is configured to request the advertisement system for the advertisement list, and acquire the advertisement list generated by the advertisement system (“The user may be a consumer of goods of services that is searching for a business such as a business of the advertiser. Such devices are in communication with portal server 102 and/or third-party server 104 by way of network 109. Network 109 may include the Internet and may include all or part of network 108; network 108 may include all or part of network 109”) (0037).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for a search a facility database, configured to store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility, determine, based on searching a stock database, configured to store stock information related to a stock of each facility, for each of a plurality of items included in the search results, whether there is a stock of each item, select one or more of the at least one advertisement based on a priority associated with each advertisement, as disclosed by Barraud, request the advertisement system for the advertisement list, and acquire the advertisement list generated by the advertisement system, as taught by Celik for the purpose to provide advertising content selected from an available inventory of advertising content within the geographic location of the search query.

As per claims 4, Barraud specifically doesn’t disclose, acquire the advertisement list including a larger number of advertisements than the upper limit number, and acquire the upper limit number or less of advertisements based on the advertisement list, the portion of the retail data, and at least a portion of the profile data, however Celik discloses, wherein an upper limit number of displayable advertisements is defined in advance for the search result screen, and wherein the at least one processor is configured to acquire the advertisement list including a larger number of advertisements than the upper limit number, and acquire the upper limit number or less of advertisements based on the advertisement list (“The store 1616 has its name, phone number and address displayed in the store information box 160. Also displayed in the store information box 1604 is the inventory of the product 1618 that is for sale at store 1612. In this example, the product 1618 is a SAMSUNG YH-920 MP3 player. The inventory as well as the price is shown for product 1618 at store 1616. The user may have two options regarding the product 1618. The user can either buy 1620 the product 1618, or the user can reserve 1622 the product 1618. If the user selects buy 1620, the product 1618 can be purchased and either shipped or held at the store 1612 for pick-up. Alternatively, if the user selects reserve 1622, the store 1612 will reserve the product 1618 for the user to purchase at the store 1612”) (0090).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for a search a facility database, configured to store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility, determine, based on searching a stock database, configured to store stock information related to a stock of each facility, for each of a plurality of items included in the search results, whether there is a stock of each item, select one or more of the at least one advertisement based on a priority associated with each advertisement, as disclosed by Barraud, acquire the advertisement list including a larger number of advertisements than the upper limit number, and acquire the upper limit number or less of advertisements based on the advertisement list, as taught by Celik for the purpose to provide advertising content selected from an available inventory of advertising content within the geographic location of the search query.

As per claims 5, Barraud discloses, wherein the at least one processor is configured to display the search result screen that does not include the at least one advertisement when the at least one advertisement has not been acquired by a predetermined time limit (“the GDS 14 may include a real-time connection to the inventory and reservation databases of each service provider system 12, or it may cache such data in a local database. In response to receiving an inventory search request from a user system 16, the GDS 14 may utilize the real-time connection or the cached data to determine available solutions from more than one service provider system 12. For example, the GDS 14 may provide available travel solutions from multiple airlines so that the user may compare and select a lowest-cost option. The GDS 14 may also provide a solution that involves a combination of two or more service providers, such as a travel solution having a multi-segment flight itinerary with each segment being operated by a different airline. Moreover, the GDS 14 may provide a solution that includes a combination of service types, such as a solution including both a flight and a hotel”) (0023).

As per claims 6, Barraud discloses, wherein the search condition includes a condition of at least one item input from the terminal among a plurality of items, and wherein the at least one processor is configured to, when a condition of a predetermined item is not input from the terminal, acquire at least one advertisement of an item that satisfies a condition of the predetermined item, which is input from the terminal at a time of a past search, and has a stock (“The search manager 52 may thus determine appropriate travel proposals based on the one or more relationships 58 returned from the dynamic free-text search database 56, and thereafter display such travel proposals to a user via a travel proposal interface 64. The user may then choose a specific destination, select one or more dates, search available inventory, and/or book one or more reservations via the travel proposal interface 64”) (0036-0037).

As per claims 7, Barraud discloses, wherein the condition of the predetermined item includes a date of use, and wherein the at least one processor is configured to acquire at least one advertisement of an item in stock on a date of use input from the terminal at the time of the past search, when the date of use is not input from the terminal (“search manager 52 may then record a number of occurrences of potential events with respect to the returned travel proposals, such as whether a proposed destination is selected, whether a date is selected within a proposed date range, and/or whether a reservation is booked based on a returned travel proposal. The search manager 52 may then update one or more of the relationships 58 based on the number of occurrences of the potential events”) (0037).

As per claims 8, Barraud discloses, wherein the at least one processor is configured to acquire at least one advertisement of an item that satisfies the search condition and has a stock without using the date of use, when reservation for the date of use input from the terminal is complete (“each of the service provider systems 12 may maintain a database of reservation records for its products. In the case of an airline, for example, the service provider system 12 may store a passenger name record (“PNR”) for each reserved flight itinerary. The PNR may include information about the reserved flight itinerary and information about each passenger under the reservation”) (0022-0023).

As per claims 11, Barraud specifically doesn’t disclose, a priority of an advertisement is based on a bid price associated with the advertisement, however Celik discloses, wherein a priority of an advertisement is based on a bid price associated with the advertisement (“A CPC advertisement may be an ad in which an advertiser bids to have a listing. The ad may be displayed on the page 202, 2010, 2020 in accordance with the bid amount, such as the highest bids being displayed on the top portion of the page. The advertiser may pay the bid amount each time a user clicks on a link of the advertisement.”) (0109).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for a search a facility database, configured to store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility, determine, based on searching a stock database, configured to store stock information related to a stock of each facility, for each of a plurality of items included in the search results, whether there is a stock of each item, select one or more of the at least one advertisement based on a priority associated with each advertisement, as disclosed by Barraud, a priority of an advertisement is based on a bid price associated with the advertisement, as taught by Celik for the purpose to provide advertising content selected from an available inventory of advertising content within the geographic location of the search query.

As per claims 12, Barraud discloses, obtain a search list indicating the search results (“service provider systems 12 may belong to any entity capable of receiving inventory search requests and reservation requests from a user system 16. Such an entity, for example, may be an airline, a hotel, a car rental service, or an activity provider such as a venue or promoter. A service provider system 12 may maintain an inventory database of the service provider's products. Upon receiving an inventory search request, the service provider system 12 may query the inventory database to determine available solutions matching the search request”) (0022-0023);
obtain an in-stock list based on the search list and the stock information for each of the plurality of items included in the search results (“service provider systems 12 may belong to any entity capable of receiving inventory search requests and reservation requests from a user system 16. Such an entity, for example, may be an airline, a hotel, a car rental service, or an activity provider such as a venue or promoter. A service provider system 12 may maintain an inventory database of the service provider's products. Upon receiving an inventory search request, the service provider system 12 may query the inventory database to determine available solutions matching the search request”) (0022-0023); 
and acquire the at least one advertisement by comparing the in-stock list with an advertisement list (“the GDS 14 may utilize the real-time connection or the cached data to determine available solutions from more than one service provider system 12. For example, the GDS 14 may provide available travel solutions from multiple airlines so that the user may compare and select a lowest-cost option. The GDS 14 may also provide a solution that involves a combination of two or more service providers, such as a travel solution having a multi-segment flight itinerary with each segment being operated by a different airline. Moreover, the GDS 14 may provide a solution that includes a combination of service types, such as a solution including both a flight and a hotel”) (0023).

As per claims 13, Barraud discloses, wherein the search system and the advertisement system share item IDs of the plurality of items, wherein the at least one processor search the database based on the shared item IDs, and wherein the advertisement system generates the advertisement list based on the shared item IDs (“one or more relationships 58 may be identified from the online travel data 54 (block 104). More particularly, the search manager 52 may identify one or more associations from the online travel data 54, with each association including a free-text string linked to a trip. The free-text string of the association may include one or more keywords, and the trip of the association may include a destination, a point-of-sale, and/or other contextual data. For example, the online travel data 54 may include an association between the free-text string “sunny beaches”, which includes the keyword “beach”, and a trip including Cancun as a destination. For each association determined from the online travel data 54, the search manager 52 may extract one or more keywords from the free-text string of the association”) (0044-0045).

Response to Arguments
With regards to §101 rejections:
Applicant's arguments, see pages 7-12, filed January 31st, 2022 with respect to the rejection(s) of claims 1-13 under 35 U.S.C 101 have been fully considered and are unpersuasive. 
Applicant states, “Applicant submits that the bolded portions of claim 1 are additional elements that integrate the alleged judicial exception into a practical application …” Remarks 14-17.
Examiner respectfully disagrees. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. The specification fails to provide a teaching about how the claimed invention improves a computer or other technology (i.e. search system, terminal via a network, processor, computer, display screen, etc.), nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer as a tool instead of an improved computer capability. A computer “that receives and sends information over a network” - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). Further, in Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1369 (Fed. Cir. 2015), an advertisement taking into account the time of day and tailoring the information presented to the user based on that information was considered another “fundamental . . . practice long prevalent in our system.”
Further these limitations generally recite to search store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility and acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination, assign a priority to each of the at least one advertisement, select one or more of the at least one advertisement based on a priority associated with each advertisement, and display at least one item in stock among the search results and one or more selected advertisements. Applicant’s Specification describes the use of search system, terminal via a network, processor, computer, display screen, etc. i.e. processing to be executed in the search system 1 and other components. The processing illustrated in FIG. 10 is executed by the controllers 11, 21, and 31 operating in accordance with programs stored in the storages 12, 22, and 32, respectively. The processing described below is an example of processing to be executed by the functional blocks illustrated in FIG. 5. In FIG. 10, description is made of a case in which processing of generating an advertisement list in Step S6 and Step S7 is executed after search processing in Step S3 to Step S5 is executed. However, the search processing and the processing of generating an advertisement list can be executed in parallel, also referred to herein as tools. See, e.g., Spec. ¶ 0120 and ¶ 0131.
Because of the high-level and general description, Examiner do not discern in these limitations any improvements to the functioning of a computer, or to any other technology or technical field. MPEP § 2106.05(a). Rather, these additional limitations are more akin to examples “of limitations that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception.” MPEP § 2106.05(h). One example provided in MPEP § 2106.05(h) of merely indicating a field of use or technological environment is a step of “[i]dentifying the participants in a process for hedging risk as commodity providers and commodity consumers. MPEP § 2106.05(h)(ii) (citing Bilski v. Kappos, 561 U.S. 593, 595 (2010)). As the MPEP explains, “limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets.” Id. Similarly here, the search systems is/are used merely used as tool to search store information related to information of each search facility, based on a search condition input from the terminal, and obtain search results based on a match between the search condition and each facility and acquire at least one advertisement of an item that satisfies the search condition and has a stock, based on results of determination, assign a priority to each of the at least one advertisement, select one or more of the at least one advertisement based on a priority associated with each advertisement, and display at least one item in stock among the search results and one or more selected advertisements. Therefore, it is clear to the Examiner that these additional features of the claimed invention add nothing of practical significance to the underlying abstract idea. Thus, the claimed invention is considered to be directed towards an abstract idea, the Examiner maintains the rejection of said claims under 35 U.S.C. 101, and Applicant's arguments to the contrary are considered to be non-persuasive.

With regards to §103 rejections:
Applicant's arguments, see pages 12-13, filed February 25th, 2022 with respect to the rejection(s) of claims 1-13 under 35 U.S.C 103 have been fully considered but are moot in view of the new ground(s) of rejection.
Because Applicant's remarks have not overcome the rejections of independent claims, the remarks regarding the dependent claims are likewise moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to generating consumer interface and triggering of an advertisement delivery based on received user input or captured by user device sensors.
U.S. Pub. No. 20140280292 (“Skinder”).
Skinder discloses, receiving a search request from a user, the search request specifying one or more search criteria for selecting one or more selection items from a respective selection domain; identifying one or more schedule items relevant to the search request; augmenting the search request based on information contained in at least one of the identified schedule items; and presenting the augmented search request or search results retrieved based on the augmented search request to the user. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861. The examiner can normally be reached Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM UBALE/Primary Examiner, Art Unit 3682